Fourth Court of Appeals
                                San Antonio, Texas
                                     January 17, 2019

                                   No. 04-18-00040-CV

                                 Eldo E. FREZZA, M.D.,
                                        Appellant

                                            v.

                                    Melissa FLORES,
                                        Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2017CVB000655D1
                        Honorable Jose A. Lopez, Judge Presiding

                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

       The panel has considered the Appellant’s Motion for En Banc Reconsideration, and the
motion is DENIED.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2019.

                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court